The opinion of the court was delivered by
Burch, J.:
As the result of a proceeding in lunacy in the probate court the appellant was adjudged to be insane. On appeal to the district court the same conclusion was reached, and as a result he was ordered sent to the state hospital. In both the probate court and the district court the finding was made by a jury of four,' one of whom was a physician (Laws 1901, ch. 353, § 58, Gen. Stat. 1909, § 8470). On appeal to this court it is urged that the right of trial by jury secured by the constitution (Bill of Rights, § 5) has been violated:
Although the hearing of a case of this kind is ordinarily designated as a trial, it is not so in the sense of the constitution. The proceeding is merely an inquest conducted primarily for the benefit of the person whose mental state is in question, and it bears no resemblance *604to an action, either civil or criminal. As the court said-in the case of Chavannes v. Priestley, 80 Iowa, 316:
“It is not a case in which he is adjudged at fault, orín default, and for which there is a forfeiture of liberty or property, but only a method by which the public discharges its duty to a citizen. The misfortunes of citizens sometimes place them where, for their care and. preservation, restraints are necessary, and such restraints are even justified at the hands of private persons. They are not in such cases ‘deprived of liberty’ within the meaning of the constitution.” (p. 320.)
On appeal to the district court the nature of the proceeding was not changed. It was still an inquest of lunacy, the same as it had been in the probate court, and the jury provisions of the civil and criminal codes, were not applicable.
The judgment is affirmed.